Citation Nr: 0702882	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.  In the rating decision, the RO also 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for malaria.  The veteran contests the issues of service 
connection for bilateral hearing loss and tinnitus.

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The Board received additional evidence without the benefit of 
a waiver for RO consideration in March 2006.  See 38 C.F.R. § 
20.1304.  It is not necessary that this evidence be returned 
to the RO for initial consideration as the evidence is not 
pertinent to the issues on appeal in that the claims have 
been denied due to the absence of a nexus between the 
veteran's hearing disabilities and service.  The evidence 
submitted on behalf of the veteran's claims are a December 
2005 audiological examination and a private hearing 
specialist statement that explains the veteran currently has 
mild to moderate hearing loss.  This evidence does not 
provide a nexus between the veteran's service and his 
bilateral hearing loss and tinnitus.  Accordingly, the Board 
finds that the evidence received by the veteran is not 
evidence for which a remand is required under 38 C.F.R. § 
20.1304(c).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 letter.  In the August 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in 
August 2003, the veteran stated that his hearing problems 
began in service.  He explained that while on active duty, he 
was a heavy weapons demolition expert, forward observer, and 
a firing caliber machine gunner in an airborne brigade.  The 
veteran added that being a machine gunner exposed him to 
constant firing and loud noises, which caused his current 
hearing problems.  This establishes that the veteran is aware 
of the type of evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's VA outpatient treatment records from August 2003 to 
May 2004 and private treatment records dated December 2005.  
VA has the service medical records, and thus there appears to 
be no outstanding service medical records to obtain.  VA also 
provided the veteran with an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

During service, the veteran served as a heavy weapons 
soldier, primarily responsible for firing 60 caliber machine 
guns and 90 mm recoilless rifles while in Vietnam.  He 
explained during the April 2004 VA examination, that he was 
exposed to noise from 122 mm recoilless rockets, B-40 
rockets, 105 and 155 mm howitzers, eight-inch guns, and 60 
and 80 mm mortars.  The veteran alleges that he suffers from 
hearing loss as a result of his ears being exposed to the 
loud firing levels.  

Although the veteran is competent to allege that he felt he 
had hearing trouble in service, the service medical records 
do not substantiate that allegation.  In fact, the March 1969 
examination that was performed prior to separation shows that 
his hearing was normal at the time he separated from service.  

The March 1969 audiometric test showed puretone thresholds, 
in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
5
5
5

The Board notes that the audiometric test did not contain 
puretone threshold readings at 3000 Hertz and no speech 
recognition scores.

During the June 2004 decision review officer hearing, the 
veteran stated that after service, he worked as a skycap for 
the Detroit airport, but terminated his job due to his 
inability to tolerate the noise.  The veteran explained that 
he later obtained a job installing car seats on a car 
assembly line, and it is also noted that the veteran was 
later employed as an ambulance technician for a local rescue 
squad.  Prior to retirement, he worked as a nursing assistant 
at a local mental health facility.  Based upon the evidence 
in the claims file, the first time the veteran's hearing loss 
disability is shown is in the April 2004 VA audiologic 
evaluation, see 38 C.F.R. § 3.385, which is many years 
following the veteran's discharge from service.  Furthermore, 
the veteran testified during the December 2005 hearing that 
he "never" sought medical treatment for his hearing 
problems after service until 2003, when he was given a 
hearing test and hearing aids.  There is no evidence of 
continuity of symptomatology from the time the veteran 
separated from service until approximately 2004.

The veteran was afforded two VA audiological examinations to 
determine whether his hearing loss is related to service.  
During the April 2004 VA examination, the veteran reported 
having bilateral hearing loss due to his history of military 
noise exposure.  The veteran stated that while firing rifles, 
he wore plug-style hearing protection in his right ear, but 
did not wear any hearing protection in his left ear.  He 
explained to the examiner that he had difficulty equalizing 
the pressure in his ears while flying and jumping from 
planes, as well as suffering from temporary throbbing 
otalgia.  The veteran denied a history of recreational noise 
exposure.  Upon a review of the claims file, the examiner 
noted that the veteran entered and exited military service 
with normal, bilateral hearing according to his puretone and 
air conduction thresholds.  On physical examination of the 
veteran, the examiner diagnosed the veteran as having 
moderately severe, noise induced sensorineural hearing loss 
at 400 Hz in the right ear and mild to moderately severe, 
noise induced sensorineural hearing loss from 500-4000 Hz.  
The examiner opined that the veteran's hearing loss is not 
due to or aggravated by his military service.

In October 2004, the veteran underwent a second VA 
audiological evaluation.  During the examination, the veteran 
clarified that he did not have hearing protection in the 
military and in March 1969, he refused to complete his duties 
as a paratrooper due to the severe pressure on his ears.  He 
also claimed that the 1969 audiogram performed before 
separation was fictitious.  The examiner noted upon a review 
of the claims file that the veteran entered and exited 
military service with normal, bilateral hearing sensitivity 
according to his puretone audiograms, and a March 1979 
audiogram, conducted when the veteran attempted to enlist in 
active Reserves, showed normal bilateral hearing sensitivity 
from 500-6000 Hz.  The examiner diagnosed the veteran as 
having moderate sensorineural hearing loss at 4000 Hz and 
mild to moderately severe sensorineural hearing loss from 
500-4000 Hz.  The examiner opined hat the veteran's bilateral 
hearing loss is not due to or aggravated by military service.

There is no competent evidence to balance the two medical 
opinions.  While the veteran is competent to allege that he 
felt he had problems with hearing in service, he is not 
competent to attribute the current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2004, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

Tinnitus

The veteran asserted during the April 2004 VA examination 
that he has periodic, bilateral tinnitus that began in 
Vietnam.  He explained to the examiner that his tinnitus is a 
mild ringing sound that has interfered with his ability to 
understand conversations, which also affects his equilibrium.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran is 
competent to allege that he noticed ringing in the ears while 
in service; however, the separation examination is silent for 
such complaints of tinnitus.  Clinical evaluations of the 
ears at that time were normal.  The first time that tinnitus 
is documented is in the September 2003 audiological 
evaluation, which is many years following the veteran's 
discharge from service.

Finally, both VA examiners in April and October 2004 opined 
that the veteran's tinnitus is not due to or aggravated by 
military service.  There is no competent evidence to balance 
the medical opinions.  Again, while the veteran is competent 
to state that he noticed ringing in the ears in service, he 
is not competent to attribute the current diagnosis of 
tinnitus to his service, as that would require a medical 
opinion.  Beausoleil, 8 Vet. App. at 464; see Espiritu, 2 
Vet. App. at 494.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


